          Case 8:20-cv-03125-GJH Document 7 Filed 10/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


 GLOBAL INTERACTIVE MEDIA, INC.,

                       Plaintiff,                         Civil Action No. 20-cv-3125

                v.

 AT&T SERVICES, INC.
 and AT&T COMMUNICATIONS, LLC,

                      Defendants.


                                    NOTICE OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i), Plaintiff Global Interactive Media, Inc. voluntarily

dismisses the above captioned action against all defendants without prejudice.


Dated: October 29, 2020                       Respectfully Submitted,
                                              Thomas G. Southard_/s/___________
                                              Thomas G. Southard (#16861)
                                              Brian S. Seal (pro hac vice pending)
                                              BUTZEL LONG, PC
                                              1909 K. St., N.W., Suite 500
                                              Washington, D.C. 20006
                                              Tel: (202) 454-2800
                                              Fax: (202) 454-2805
                                              Email: southard@butzel.com

                                              Attorneys for Global Interactive Media, Inc.
